Citation Nr: 1614657	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for multiple sclerosis.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the statement of the case and other documents relevant to the claims on appeal.  


FINDINGS OF FACT

1.  At the February 2016 Board hearing the Veteran withdrew his appeal regarding his claim that new and material evidence had been submitted to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  In an unappealed October 2010 rating decision, the RO denied entitlement to service connection for tinnitus.  The Veteran did not submit new and material evidence within one year.   

3.  Evidence received since the October 2010 rating decision is not cumulative and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

4.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that tinnitus had its onset during service.
CONCLUSIONS OF LAW

1.  The appeal of the claim to reopen the claim for service connection for multiple sclerosis, has been withdrawn, and this appeal is dismissed.  38 U.S.C.A. 
§§ 7105(b),(d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Evidence received since the October 2010 RO rating decision is new and material as to the request to reopen the claim for service connection for tinnitus; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus had its onset in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran. 

II. Withdrawal of Appeal

On the record at his February 2016 Board hearing, and after certification of the issue to the Board, the Veteran stated his desire to withdraw his appeal of the claim that new and material evidence has been submitted to reopen the claim for service connection for multiple sclerosis.  The Board finds that this withdrawal is valid, and this issue is no longer on appeal.  38 C.F.R. 20.204.  Given the withdrawal of this issue, the Board no longer has jurisdiction to review it and the appeal is dismissed.
III. New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence is existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence has been submitted to reopen a claim, the credibility of evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

By October 2010 rating decision, the RO denied entitlement to service connection for tinnitus, essentially based on findings that neither service treatment records nor current treatment records showed treatment for or complaints of tinnitus.  The Veteran was notified of the October 2010 rating decision.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the October 2010 RO rating decision included service treatment records (STRs) and VA treatment records.  The STRs and VA records were silent for tinnitus.  The Veteran's 2010 claim indicated that his tinnitus began in 1976.    

Evidence received since the October 2010 rating decision includes statements and testimony from the Veteran.  In a statement submitted in June 2012, the Veteran reported that his tinnitus started towards the end of his active duty time.  He reported that he was a cook on board a ship in service and that the noise from the ventilation system was very loud.  He also reported having a high pitched tone that was constantly ringing in his ears.  The Veteran stated that he never pursued a remedy for the noise and that it was just part of his life.  At the February 2016 Board hearing, the Veteran testified that he was exposed to noise as a cook in service, from the high-pitched noise came from the overhead vents in the galley.  He testified he was not provided hearing protection, and that he worked in the galley for four years straight with 12 to 16 hours of noise exposure a day.  He also testified he had ringing in his ears during service and shortly after service to the present. 

The Board finds that new and material evidence has been presented.  The evidence, including lay testimony, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

IV.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton, 557 F.3d at 1366 (quoting Shedden, 381 F.3d at 1167). 

Resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is granted.  First, there is competent and credible evidence of a current diagnosis as the Veteran provided testimony at the 2016 Board hearing and a 2012 statement, that he currently has ringing and a high pitched noise in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Second, there is in-service incurrence as the Veteran provided competent and credible reports in his original 2010 claim and at the 2016 Board hearing, that the ringing and noise began during active service.  Although the STRs reflect no direct reports of tinnitus or ringing in the ears, there also is no indication in these records, or any post-service treatment records, that the Veteran ever directly denied tinnitus or a history of tinnitus.  This also tends to support the Veteran's assertions.  Third, there is a nexus between service and the current disability as the Veteran provided competent and credible testimony at the 2016 Board hearing that his tinnitus began during service and has continued until the current time.   Resolving reasonable doubt in the Veteran's favor, the Board finds that his tinnitus began in service, and the claim for service connection for tinnitus is therefore granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 .


ORDER

The appeal of the claim that new and material evidence has been submitted to reopen a claim for service connection for multiple sclerosis is dismissed.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.   




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


